Citation Nr: 1709003	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Anxiety Disorder.

2.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to service connection for a prostate disorder, to include as the result of herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as the result of anxiety disorder and lumbosacral strain.

5.  Entitlement to service connection for right knee degenerative joint disease (claimed as knee pain), to include as the result of ankle injury, bilateral feet and lumbar spine disorder.

6.  Entitlement to service connection for degenerative joint disease, right shoulder.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

8.  Whether there was clear and unmistakable error (CUE) in rating decisions dated in October and November 1973 that denied service connection for tinea pedis.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran rescinded his power of attorney in favor of the Texas Veterans Commission in December 2013.  At that time, he stated that he was being assisted by an agent, but that he did not want to officially appoint a representative.  Therefore, he is unrepresented in his appeal.

The Board entered a Decision/Remand in March 2015.  The Veteran appealed the issues denied in that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court affirmed the Board's decision as to several issues, which are accordingly no longer on appeal.  In addition, the Court remanded the issue of entitlement to service connection for a prostate cancer and a claim of CUE in an October 1973 RO decision that denied service connection for tinea pedis, to the Board for further proceedings consistent with the decision.  

The issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The remaining issues currently before the Board were remanded to the RO in March 2015 for additional development, and have now been returned to the Board for appellate disposition.

The issues of entitlement to a TDIU rating, and to service connection for hypertension and a right shoulder disability, and the claim of CUE in an October 1973 RO decision that denied service connection for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Anxiety disorder, NOS, results in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.

2.  Effective September 28, 2015, a lumbosacral spine disability has been manifested by no active range of motion, slight passive range of motion, and pain on weight-bearing, without ankylosis.

3.  Prior to September 28, 2015, the lumbosacral spine disability was manifested by flexion to 85 degrees or more, combined range of motion to 160 degrees or more, without muscle spasm or guarding sufficient to result in abnormal gait or abnormal spinal contour.  

4.  The evidence does not show that the Veteran has now, or ever had, prostate cancer or an elevated PSA.

5.  A benign prostate disorder, including prostatitis or benign prostatic hypertrophy, was first shown many years after service, and is unrelated to any events in service.

6.  The Veteran's degenerative joint disease, right knee, is not shown by the probative evidence of record to have originated in service, manifested to a compensable degree within one year of service, or be causally-related to a disease, injury or event in service, or an already-service-connected disorder


CONCLUSIONS OF LAW

1.  The criteria for the criteria for an initial evaluation in excess of 30 percent for Anxiety Disorder have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  Prior to September 28, 2010, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected low back disability have not been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).   

3.  Beginning September 28, 2010, the criteria for an evaluation of 40 percent for the Veteran's service-connected low back disability, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).   

4.  The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for degenerative joint disease, right knee, are not met.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The duty to notify has been met.  See November 2010 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  VA examinations for the higher ratings were provided in December 2010, January 2011, May 2012, and September 2015.  The examinations, in conjunction with the other evidence of record, describe the disabilities in sufficient detail, and contain sufficiently reasoned opinions, for the Board to make informed decisions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2015 VA examinations also substantially complied with the March 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, the September 2015 examination of the spine specifically pointed to findings involving weight-bearing and active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

Examinations and opinions were obtained in September 2011, February 2012, and May 2012 concerning the claim for service connection for a right knee disability.  As discussed below, collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

A VA examination or nexus opinion is not warranted regarding the issue of service connection for a prostate disability because, as discussed below, there is no evidence that an event, injury, or disease occurred in service or during an applicable presumptive period for which the Veteran qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

A.  Anxiety Disorder

	Legal Criteria

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9434.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

VA updated the portion of the Schedule for Rating Disabilities covering psychiatric disorders to explicitly incorporate by reference the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013), as well as to replace regulatory references to the Fourth Edition (DSM-IV) with references to DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to or pending before the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Here, the AOJ certified the Veteran's appeal to the Board before that date.  Hence, DSM-IV is still the governing directive for this case.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lower GAF scores reflect progressively severe symptomatology.  

      2.  Analysis

In September 2010, the Veteran filed a claim for service connection for PTSD due to stressors related to combat, and the Board acknowledges that the Veteran served two tours of duty in Vietnam.  On a VA psychology examination in January 2011, the Veteran described stressors that had occurred during his Vietnam service.  The examiner stated that his claimed stressors were related to his fear of hostile military or terrorist activity, but that his reported symptoms did not meet the DSM-IV criteria for PTSD.  However, he did report a number of symptoms indicating an anxiety disorder, which, the examiner stated, were at least as likely as not caused by or a result of his military service.  

As a consequence, service connection for anxiety disorder was granted in the September 2012 rating decision on appeal, based on an association between the anxiety disorder and his military service.  The grant of service connection was made effective in September 2010, the date the claim was received, with a 30 percent rating assigned.  The Veteran appeals the assigned rating.

Although the examiner found that symptoms sufficient for a diagnosis of PTSD were not present, the examiner identified some symptoms of PTSD, specifically, recurrent intrusive images or thoughts about the trauma, recurrent distressing dreams about the trauma, difficulty falling or staying asleep, insomnia, and hypervigilance.  However, because mental disorders such as PTSD and anxiety disorder are rated under a general rating formula for mental disorders, the same diagnostic criteria apply regardless of the specific diagnosis.  Thus, all psychiatric symptomatology has been considered in rating the Veteran's service-connected mental disorder.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

The VA examination in January 2011 resulted in a conclusion that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  His primary complaints were nightmares 3 times a month, frequent thoughts of Vietnam, and disturbed sleep.  He had retired after 37 years with the USPS.  He indicated that there had been conflicts at work consistent with a busy workplace with multiple demands on workers' time.  He was independent with activities of daily living.  He had been married for 40 years, and denied abuse behavior or irritability with family members.  He reported that he would walk out on arguments with his wife to cool off.  He attended church, spent time with grandchildren, attended their sporting events, and worked around the yard.  
He was not receiving any mental health treatment.  A GAF score of 70 was assigned, reflective of mild symptoms or some difficulty in social, occupational, or school functioning.  

Another VA Mental Disorders examination was provided in September 2015.  The examiner referred to the January 2011 examination reported, and reported that the Veteran continued in his marriage of 45 years.  He maintained very regular contact with his three adult children and four grandchildren, and was expecting his first great-grandchild in a month.  The Veteran described his children as being a strong support system for him.  He also maintained regular contact with his siblings.  He reported concern over his health and the health difficulties experienced by his spouse.  He said he kept himself occupied by "doing chores around the house or yard work.  I have to take a lot of breaks but I can still get some of them done." 

The Veteran had been retired for 5 years, after a 37-year career with the USPS.  The symptoms that actively applied to the Veteran's diagnoses were anxiety and chronic sleep impairment.  On observation of his mental status, the Veteran's thought process and communication skills appeared to be within normal limits.  He denied having any symptoms of delusions or hallucinations and none were apparent.  The Veteran was cooperative, maintained good eye contact, and exhibited no inappropriate behavior.  The Veteran denied having any current suicidal or homicidal ideation, plan, or intent.  He appeared able to maintain personal hygiene and basic activities of daily living.  He was well-oriented to all three spheres, and his short and long term memory appeared to be without gross deficits.  The examiner noted that GAF scores were not used in DSM 5 diagnoses, but, to fulfill the remand question, the Veteran's current GAF score would be assessed at 70.  

The examiner concluded that the best description of the Veteran's current psychiatric impairment was that his psychiatric symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  This conclusion describes the impairment contemplated by a 30 percent rating.  

The Veteran has not exhibited symptoms more closely approximating those characteristic of a 50 percent rating.  None of the listed symptoms have been reported, nor have comparable symptoms.  Non-listed symptoms of nightmares 3 times a month, frequent thoughts of Vietnam, and hypervigilance were noted at the time of the January 2011 VA examination, but the examiner felt that the anxiety symptoms were not severe enough to interfere with social or occupational functioning.  

On the 2015 VA examination, the Veteran's occupational and social impairment was thought by the examiner to result in no more than occasional decrease in work efficiency and intermittent inability to perform occupational tasks, and, thus, not the difficulty in establishing and maintaining effective work and social relationships contemplated for a 50 percent rating.  The impairment is a matter of degree, and the examiners' conclusions are supported by the demonstrated symptomatology.  Both examinations resulted in GAF scores of 70, indicative of mild symptoms or some difficulty in social, occupational, or school functioning.  The Veteran retired after 37 years at his job, and although he described conflicts on that job, these were characterized by the examiner as consistent with a busy workplace with multiple demands on workers' time.  He has not sought mental health treatment, and the available treatment records show only complaints related to sleep difficulties, and even those only rarely.  

Additionally, he has close relationships with his family, and tries to keep himself occupied despite his health concerns.  Outpatient treatment records note that he does a lot of gardening.  His contentions have largely been focused on his having been exposed to stressors in Vietnam, but this is acknowledged by the grant of service connection for a psychiatric disorder, based on fear of hostile military action.  In contrast, the assigned rating is based on the resulting level of impairment caused by his military experiences.  In sum, the Veteran's psychiatric impairment has remained largely consistent throughout the appeal period, and his psychiatric symptoms, as a whole, have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, a rating in excess of 30 percent is not warranted for any or all of the appeal period.  In reaching this decision, the Board has considered the Veteran's lay statements, but places more weight on the examination reports, which, in addition to including detailed histories provided by the Veteran, add a medical assessment of the overall resulting impairment.  

Finally, the issue of an extraschedular rating under 38 C.F.R. § 3.321(b) has not been raised by either the evidence of record or the Veteran.  See Yancy v. McDonald, 27 Vet.App. 484, 493 (2016) (Board is required to consider referral for extraschedular consideration where there is evidence of exceptional or unusual circumstances or where the veteran has asserted that a schedular rating is inadequate).  In this regard, as noted above, all psychiatric symptomatology has been considered as part of the impairment reflective of a 30 percent rating.  

In reaching the above determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Lumbosacral Strain

Service treatment records show that in February 1969, the Veteran complained of low back pain, which had started with heavy lifting that morning.  In December 1973, a private physician summarized his evaluation of the Veteran in October 1970; at that time, the Veteran reported a history of having hurt his mid-back when pulling on a transmission in service.  A VA examination in August 1973 resulted in a diagnosis of mild low back strain.  X-rays at that time showed an old healed compression fracture of T-12.  The RO granted service connection in a June 1974 rating decision for low back strain with compression fracture of T-12.  A 10 percent rating was assigned, and has been in effect since August 1973.  

The current claim for an increased rating was received in September 2010.  

The rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243.  Nevertheless, when evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).    

A VA examination in December 2010 disclosed limitation of forward flexion to 100 degrees, and a combined range of motion totalling 250 degrees.  There was no additional loss of range of motion, incoordination, fatigue, endurance or pain level after repetitive use.  No spasms were present.  A VA examination in May 2012 revealed forward flexion to 85 degrees, and a combined range of motion of 160 degrees.  These were noted to be the points where pain began, and there was no additional loss after testing with 3 repetitions.  He did not have guarding or muscle spasms.  He did not have any incapacitating episodes.  

Outpatient treatment records show that the Veteran complained of back pain, sometimes noted to be improved with injections or medication, but he was reportedly treated by a private physician, and so specific findings were not recorded.  Thus, based on the general formula, these examination do not show a rating in excess of 10 percent is warranted.  The May 2012 examination noted functional loss due to pain on movement and interference with sitting, standing, and/or weight-bearing, but also noted no functional loss caused by less or more movement than normal, weakened movement, excess fatigability, or incoordination.  The examiner stated that X-rays showed degenerative joint disease and degenerative disc disease, but no scoliosis, kyphosis, reversed lordosis, muscle spasms, or guarding.  He had a slow gait and walked with a cane, but elsewhere in the treatment records, this was noted to be due to a knee condition.  

An additional examination was obtained on September 28, 2015.  This examination resulted in diagnoses of degenerative disc disease, degenerative joint disease and osteoporosis of the lumbar spine.  On examination, the examiner was unable to test range of motion, because the Veteran required a cane to balance and had significant pain on initiation of motion.  There was evidence of pain on weight-bearing.  Passive range of motion was possible to the extent of 10 degrees of back extension and 15 degrees of right and left lateral flexion.  The examiner stated that the examination was medically consistent with the Veteran's statements describing his functional loss.  The Veteran was noted to have guarding or muscle spasm, which did not result in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine, and the Veteran did not have intervertebral disc syndrome.  

The Board has some reservations in accepting the findings of this examination.  No reason has been provided for the drastic decrease in range of motion between the 2012 and 2015 examinations.  Outpatient treatment records do not indicate any increase in the severity of his low back complaints.  Indeed, on a September 2015 VA mental disorders examination, the Veteran said he kept himself occupied by "doing chores around the house or yard work.  I have to take a lot of breaks but I can still get some of them done."  It was reported in a July 2016 primary care outpatient note that he "does a lot of gardening."  These activities seem inconsistent with the inability to engage in any active range of motion of the thoracolumbar spine.  

Nevertheless, there are no medical findings that directly contradict these findings.  The AOJ sought no clarification.  The examiner did not express any hesitation in accepting the findings.  Additionally, imaging studies reveal significant low back abnormalities, including severe degenerative joint disease and spinal canal stenosis.  No attempt has been made to separate these findings from the original lumbosacral strain with compression fracture of T-12.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  Therefore, the Board finds that the findings shown on the October 2015 VA examination warrant a 40 percent rating for the Veteran's thoracolumbar spine disability.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  

A rating in excess of 40 percent is not warranted, however.  As discussed above, the Veteran has not had incapacitating episodes.  For a higher rating under the general formula, his symptoms must more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  The examiner specifically stated that he did not have ankylosis, and indeed, some passive range of motion was possible.  

Under the general formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  The Board finds that no separate rating is warranted.  On the December 2010 VA examination, the Veteran reported daily pain radiating into the lower extremities.  On examination, he had no reflexes in the knees or ankles.  However, he had good muscle strength, and negative straight leg raising testing bilaterally.  He had no loss of sensation to pinprick to the thighs, legs or feet, and the examiner did not enter a diagnosis of radiculopathy.  The examiner in May 2012 specifically noted that there were no signs or symptoms due to radiculopathy.  The September 2015 examiner reported no signs or symptoms of radiculopathy, IVDS, or other neurologic abnormalities or findings related to a back condition.  At that time, testing of strength, reflexes, and sensation in the lower extremities were entirely normal.  Accordingly, the Board finds that the weight of the evidence is against the presence of any separately compensable neurologic abnormalities.   

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated, and consider imaging and other studies which show the underlying pathology.  Therefore, the Board accords greater weight to the medical evaluations, which reflect consideration of the Veteran's lay assertions in the examination reports, and include findings which have been quantified.  

Finally, in exceptional cases where schedular ratings are found to be inadequate, consideration of whether to refer for an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) .  The Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (a veteran may be entitled to consideration for referral for an extra-schedular evaluation based on multiple disabilities, "the combined effect of which is exceptional and not captured by schedular evaluations.").  

In sum, for the reasons discussed above, the Board concludes that the findings of the October 2015 VA examination report warranted the assignment of a 40 percent rating for the Veteran's service-connected thoracolumbar spine disability, with the resolution of reasonable doubt in the Veteran's favor.  Otherwise, evidence does not more closely approximate the criteria for a higher rating, or for a separate rating based on neurological symptoms.  To this extent, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as organic diseases of the nervous system, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

1.  Prostate Disorder

The Veteran claims service connection for a prostate condition that developed as a result of Agent Orange exposure in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service department records document that he served two tours of duty in Vietnam, from April 1968 to April 1969, and from December 1969 to October 1970; as such, exposure to Agent Orange is presumed.  

If a veteran was exposed to an herbicide agent during active military service, certain specified diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service.  The presumptive diseases include prostate cancer, but not any other disorder involving the prostate.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  

The Veteran was afforded a VA prostate cancer examination in May 2012, at which time, the examiner found that he did not have, and had never previously had, a diagnosis of prostate cancer.  He further noted that laboratory results revealed no evidence of elevated PSA levels.  The remainder of the evidence of record fails to disclose the presence of prostate cancer, or of elevated PSA levels.  Although the Veteran identified a PSA of 0.6, and PSA levels of record show values of 0.6, as well as 0.9, the reference, or normal, range was noted to be from 0.0 to 4.0.  Thus, the Veteran's PSA level has been well within normal limits.  

The Court, in its April 2016 decision, pointed to medical evidence of the presence of a prostate disorder, and noted that the issue had not been limited to prostate cancer or elevated PSA levels.  

Service treatment records do not show any indication of a prostate abnormality.  After service, although there are few medical records available for the period before 2002, in March 2003, the Veteran reported an entirely negative history regarding the prostate; it was indicated he had not previously had a prostate examination.  In October 2003, a rectal examination disclosed the prostate to be normal in size, firm, and without nodularity.  In March 2005, a digital rectal examination was normal.  

Then, in October 2007, VA treatment records note that the Veteran reported an episode of "prostatitis" a few months ago, which resolved with antibiotics, and that treatment by urology involved "microwave" after the antibiotics (quotes in original).  In a primary care note dated in February 2008, the episode was reported as having occurred a year ago.  In a neurosurgery clinic note dated in February 2008, a surgical history of a "procedure for BPH" (benign prostatic hypertrophy) was noted.  In May 2008, a history of prostatitis was noted again noted.  

A private treatment record dated in April 2009 noted a surgical history of "prostatectomy."  A VA primary care treatment record dated in June 2009 noted that the Veteran had a history of BPH, status post microwave procedure in 2007.  A digital rectal examination revealed the prostate was not enlarged, firm, or tender to palpation, and was without nodules.  Regarding his history of BPH, it was noted that he had had no LUTS (lower urinary tract symptoms) since the microwave procedure in 2007, and that he was not currently taking medication.  

A May 2012 VA examination for prostate cancer noted a history of a microwave procedure 3 years ago by a private doctor for hematuria, with no cancer found.  Subsequent VA treatment records continue to show a history of BPH, status post microwave procedure in 2007, on no current medications.  

This evidence reflects that the Veteran was successfully treated for a benign prostate condition in approximately 2007.  Although not presumptively associated with Agent Orange exposure, service connection for other conditions based on exposure to Agent Orange is not precluded, but may be established if the claimant can show actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  This is particularly important when there is an approximate balance of positive and negative evidence in an appellant's particular case because a claimant is entitled to the benefit of the doubt.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In this case, there is no medical evidence linking a benign prostate condition to service.  The medical evidence does not show that such a condition was present in service or for many years thereafter, and the Veteran does not contend otherwise.  He contends that the condition was due to Agent Orange exposure.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, i.e., whether exposure to a qualifying herbicide agent in Vietnam caused a benign prostate condition many years later, is not subject to lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  It falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not offered any evidence in support of such an assertion, nor has he identified any evidence that would tend to support his assertion.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating or diagnosing prostate disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

In sum, the lay evidence does not constitute competent medical evidence and lacks probative value.  There is no evidence indicating a connection between a benign prostate condition first diagnosed decades after service, with intervening normal examinations, and any events that occurred in service, including presumed exposure to herbicide agents.  Further, the Veteran has not been shown to have ever had prostate cancer.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Right Knee Disorder

Service treatment records do not contain any records of complaints or treatment for a right knee condition.  Post-service treatment records show no evidence that the Veteran was diagnosed with right knee arthritis within one year of separation from service.  Accordingly, service connection for left knee degenerative joint disease, on a presumptive basis, is not for application.  However, the Veteran does not contend that his right knee disability was directly incurred during service.  Instead, he claims that his right knee condition was caused or aggravated by his ankle injury, bilateral foot condition, and/or lumbosacral strain.  

In addition to establishing service connection for arthritis on a direct or presumptive basis, service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In September 2011, the Veteran was afforded a VA examination of the knees.  The Veteran reported that he started having right knee pain in approximately 2002.  He did not recall an injury; the pain was of insidious onset.  After a physical examination and X-rays, the resulting diagnosis was degenerative disease of the right knee.  The examiner concluded that the knee condition was not secondary to the lumbar spine condition.  He explained that there was nothing in the currently accepted, peer reviewed, credible, and authoritative orthopedic literature demonstrating that an intrinsic condition of the spine, including degenerative changes, would cause degenerative changes within knee joints.  He stated that there was no anatomic or pathophysiologic relationship between the conditions in those areas.  Therefore, the examiner concluded that the knee condition was not secondary to the service-connected spine condition.  

In February 2012, the Veteran underwent a second VA examination.  The examiner opined that it was less likely than not that the Veteran's right knee degenerative joint disease is related to a right ankle disorder as he was found to have good range of motion of the right ankle with no x-ray findings of degenerative joint disease.  The examiner noted that a condition of the right ankle would not cause degenerative joint disease of another joint, such as the knee, as it was anatomically and physiologically not possible.  Rather, he noted that degenerative joint disease is an aging process.  The examiner also found that the Veteran's right knee degenerative joint disease was not secondary to the Veteran's claimed tinea pedis, as there was no evidence that the Veteran had a diagnosis of the condition.

In May 2012, the examiner who performed the February 2012 examination reviewed the evidence of record for an addendum regarding whether the Veteran's knee degenerative joint disease was the result of his service-connected lumbosacral strain.  He concluded that the right knee condition was not secondary to the Veteran's lumbar spine disability, noting that degenerative joint disease is an aging process and it was anatomically impossible for a lumbar spine condition to cause degenerative joint disease of the knees.  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for right knee degenerative joint disease.  Service connection on a direct or presumptive basis is not warranted, as there is no evidence, lay or medical, that the condition manifested during service or developed to a compensable degree within one year of service.  As to the claim of secondary service connection, due to ankle injury, bilateral feet and/or or lumbar spine disorder, it must be emphasized that secondary service connection may only be granted for a disability that is caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  Service connection is in effect for lumbosacral strain.  However, service connection is only in effect for a right ankle scar, not an orthopedic condition.  Examination also disclosed a right heel spur, but service connection is not in effect for any such condition.  Finally, although the Veteran claims service connection for a foot condition, the claimed condition is a skin condition, tinea pedis.  

The medical evidence reflects that the right knee condition is unrelated to the lumbosacral spine, right ankle scar, and tinea pedis.  Although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of his current left knee degenerative joint disease.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, he has not offered any reasons for why he believes that his right knee condition is related to his low back, right ankle, and/or tinea pedis.  In his general contentions, he has referred to the combat provisions of 38 U.S.C.A. § 1154(b).  However, if applicable, the reduced evidentiary burden for combat veterans relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In other words, it applies to evidence concerning in-service events, and not to post-service matters such as secondary service connection.  

The Board observes that none of the VA examinations explicitly addressed whether the right knee disability was aggravated by a service-connected disability.  However, concerning the low back condition, the examiner in September 2011 stated that there was no anatomic or pathophysiologic relationship between the conditions in the knees and the back, which indicates an absence of a relationship of any kind.  As to the right ankle scar, the examiner noted that the scar was not discernable, and that X-rays showed no degenerative changes or retained metallic fragments.  As noted above, service connection is not in effect for a foot condition.  

In determining whether the opinions are adequate, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Here, there are three negative nexus opinions, and no medical opinion in the Veteran's favor.  Additionally, he does not have the medical expertise to provide a medical opinion, and he has not provided any lay testimony regarding why, based on his own observations, he might believe that a service-connected low back disability or a right ankle scar aggravated degenerative joint disease of the right knee.  In the treatment records where he complained of right knee pain, he did not attribute any symptoms to his low back or right ankle scar.  

Additionally, in a March 2015 decision, the Board denied service connection for left knee degenerative joint disease, on essentially the same evidence that is before the Board concerning the right knee.  Specifically, the examination findings and opinions and lay allegations were identical, except that the claimed onset of the left knee was earlier (1990), and the left knee degenerative joint disease was more extensive.  This decision was upheld in a Memorandum Decision of the Court, No. 15-1551 (U.S. Vet. App. April 19, 2016).  Although that decision is non-precedential, the Board finds it to be relevant for the purpose of showing that under an identical factual situation, the failure to obtain an examination concerning aggravation by a service-connected disability was not considered a fatal error.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The "benefit-of-the-doubt" rule is not applicable in this case, as there is not an approximate balance of evidence.  Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for Anxiety Disorder is denied.

Entitlement to a 40 percent rating for a service-connected lumbar spine disability is granted, effective September 28, 2015.

Entitlement to a rating in excess of 10 percent for a service-connected lumbar spine disability, prior to September 28, 2015, is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

TDIU

Where a TDIU claim is raised in connection with a claim for a higher rating, it is inferred to be part of that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a VA examiner in October 2015 opined that the Veteran would be unemployable due to service-connected disabilities.  This raises a claim for a TDIU rating, which must be developed.  

Hypertension

The Veteran claims service connection for hypertension as secondary to service-connected psychiatric and lumbar spine disabilities.  He was afforded VA examinations in January 2011 and September 2011, but in the March 2015 Board remand, it was noted that those examinations were inadequate because the examiners failed to provide reasons or bases explaining their conclusions.  Stegall.  However, the VA examination provided in September 2015 failed to remedy the deficiencies.  

The September 2015 VA examiner's sole expressed opinion for the conclusion that it was not at least as likely as not that hypertension was caused or aggravated (permanently worsened) by his service-connected anxiety disorder or service-connected lumbosacral strain was that the Veteran "denied any [e]ffect of his blood pressure due to anxiety or back pain."  The examiner also noted that the hypertension was well-controlled, although the Board notes that the treatment records reflect this has not always been the case.  The Board observes that whether there is any connection between the Veteran's blood pressure and service-connected anxiety or back disability is a matter requiring medical expertise; that is why an examination was requested.  As it is, the opinion cannot be considered to have provided a rationale for the conclusion reached.  Therefore, an additional examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Remand instructions of the Board are neither optional nor discretionary, and substantial compliance is required.).  

Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disability, stating that he sustained a dislocated shoulder in service.  On a VA examination in October 2015, the Veteran reported that he had injured his right shoulder when he was moving a "transfer case" for a dump truck and when he was lifting the case "my shoulder pulled out and my sergeant yanked my arm and it got back in place. It still hurt but it was better than before."  The examiner reported that if certain abnormalities were demonstrated on a magnetic resonance imaging (MRI) scan, and that if there were no intervening injuries, the Veteran's current right shoulder disability would be at least as likely as not related to an in-service right shoulder dislocation.  

However, the requested MRI was never performed.  Service treatment records do not show any right shoulder complaints.  There is no other history of a right shoulder dislocation.  The circumstances as described seem similar to those he stated resulted in his back condition, i.e., lifting a heavy object out of a truck ("transmission" regarding the back, "transfer case" regarding the shoulder).  However, a back injury, due to heavy lifting, was documented in the service treatment records, but not any associated shoulder complaints, nor did he raise complaints about the shoulder in the course of his claim for service connection for the back condition.  Moreover, there are no contemporaneous records, lay or medical, of the existence of a right shoulder condition until after an intervening injury.  Specifically, when seen, in November 2002, to establish care at the Dallas VAMC, the Veteran complained of right shoulder pain secondary to falling onto his outstretched hand when coming down the steps outside his house.  He reported limitation of motion due to pain.  However, X-rays disclosed degenerative joint disease changes of the acromioclavicular joint at that time to be already present.  In view of these factors, the Board finds that the case must be returned for another examination, to include an MRI if necessary.  

CUE--Tinea Pedis

Although the Court, in its April 2016 decision, did not disturb the Board's decision denying the application to reopen a claim for tinea pedis, the Court found that the Board failed to address the Veteran's allegations of CUE in October and November 1973 RO decisions that denied service connection for tinea pedis.  The Court remanded this issue for the Board to ensure adjudication of the CUE matter in the first instance by the RO.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395 (2004).    

Accordingly, the case is REMANDED for the following action:

Issues on appeal:

1.  Provide the Veteran with notice and a TDIU application form, VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to complete and return, if he wishes to pursue a TDIU rating.  

2.  Unless the Veteran indicates otherwise, take all necessary action to develop the claim for a TDIU rating, including notice, obtaining information from his previous employer and relevant medical records.  

3.  Schedule the Veteran for an appropriate VA hypertension examination for the purpose of assessing the matter of service connection for hypertension.  The examination should include all pertinent findings, with an opinion as to the following:

(a) Whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's hypertension stems from and/or is the result of an injury or incident of active duty service; or

(b)  Whether it is at least as likely as not that the Veteran's hypertension was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by his service-connected anxiety disorder, and/or service-connected lumbosacral strain.  

Given the previous unsuccessful attempts, it must be stressed that the purpose of the opinion is for a discussion and explanation of the medical bases for the conclusions reached, in light of the evidence of record, including the Veteran's lay and medical history.  The emphasis should be on the medical reasons for the decision, which neither the Veteran nor the Board is competent to provide.  

4.  Schedule the Veteran for an appropriate examination of the right shoulder, preferably by the previous examiner, for an opinion as to service connection for a right shoulder disorder.  The examiner is asked to provide an opinion regarding whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) that any current right shoulder disorder is related to, or is otherwise the result of any events which occurred during active duty service.  

The previous examiner noted that his opinion would depend on (a) the absence of an intervening injury, and (b) specific findings which would be revealed on an MRI.  The MRI was not scheduled; however, there is evidence of an intervening injury, notably, in November 2002, when the Veteran reported injuring his right shoulder in a fall.  However, by that time, degenerative changes were already present on X-ray, and the record did not note a current dislocation.  The opinion must address these factors.  

All pertinent history and findings must be obtained and recorded.  If the examiner believes that an MRI is necessary, the Veteran must be scheduled for an MRI of the right shoulder (unless he states that he is not willing to undergo such procedure).  If the examiner believes that an MRI is not needed, an explanation must be provided.  Any and all opinions must be accompanied by a complete rationale.  
  
5.  Thereafter, the electronic claims folder should be reviewed to ensure that the foregoing requested development has been completed, and that all examinations are sufficient.  If insufficient, the examination reports must be returned for supplemental information until an adequate report is obtained.  

6.  The claims already on appeal (TDIU rating, service connection hypertension and right shoulder disability) should then be readjudicated.  If there is less than a full grant of the benefit sought as to these the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate action. 


CUE claim:

7.  Adjudicate the issue of whether there was CUE in the RO rating decision dated in October 1973 (or the November 1973 confirmation and continuation of that decision), that denied service connection for tinea pedis.  In addition to service treatment records, and other relevant evidence of record, the RO's attention is drawn to the VBMS entry dated October 1, 1973, labeled "Remand BVA or CAVC," which contains most of the original documentation concerning the 1973 decisions, including:
* the Veteran's original claim received in August 1973;
* a VA dermatology examination performed in August 1973;
* the October and November 1973 rating decisions;
* a January 1974 notice of disagreement; and
* a February 1974 statement of the case.  
The decision as to CUE must take into consideration the Veteran's current contentions, in particular, the summary of his allegations received in September 2010. 

8.  Provide the Veteran with notice of the decision and of his appellate rights.  Only if an appeal is filed and perfected as to the CUE issue should that issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


